Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments to claim 1 and 57 (bleeding not due to trauma) and adding five new claims, arguments) is acknowledged.  
The examiner is open to interview at any time to advance prosecution on the merits.

Election/Restrictions – Withdrawn (All Non-Elected Claims Cancelled Without Prejudice)

Claim Rejections - 35 USC § 103 – Maintained (Modified, New Claims)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, 18, 20, 23-24, 57-66 and new claims 67-68 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. Patent Publication No. 20190091299, now U.S. Patent No. 10,632,176, priority date 7/7/17 versus 2019 of instant application).
Chapman teach treating von Willebrand Disease (VWD) comprising administering recombinant von Willebrand Factor (rVWF), in routinely optimizable dosage and frequency overlapping that instantly claimed (including in a range from 40 IU/kg to about 100 IU/kg, see e.g. abstract in Chapman, overlapping that of 40 IU/kg to 80 IU/kg instantly claimed), which would have been prima facie obvious to select absent some showing of secondary considerations of unexpected results based on a specific protocol carried out against valid controls.
As for claims 67-68, applying such equally to “severe” von Willebrand Disease (VWD) type 3 would have prima facie obvious for the reasons of record just as applying such to any form of VWD would have, absent further evidence to the contrary.
Thus, the claimed invention remains found prima facie obvious over Chapman et al.
New claim 69 is rejected as being directed to known spontaneous bleeding episodes within the references of record or the state of the art here.
	New claims 70-73 are rejected as being directed to natural end results based on the treatment protocal taught/suggested within the prior art of record.

Response to Amendments and Arguments
	Applicant’s amendments and arguments have been fully weighted but are not yet found persuasive, for the reasons of record.  While applicant has amended the claims to be directed to bleeding episodes not brought on by trauma, whether the prior art of record expressly teaches or suggests or not non-trauma based bleeding episodes does not presently change the disposition as the state of the art was well versed in the need for equal type treatments for those with spontaneous bleeding disorders not brought on by trauma – which are equally well known (e.g. nose bleeds without cause).  For these reasons, this amendment and arguments thereto are not deemed to change the current disposition and the previous reasons of record are maintained below:

As long established, a reference is good for all that it teaches or suggests to a person having ordinary skill in the art (PHOSITA).  Here, the prior art applied is applicant’s own earlier work.  Therefore, the question raised is really whether applicant Chapman as PHOSITA, would have arrived at the instantly claimed invention via routine optimization in view of his earlier work.  The examiner maintains such would be the case, absent something more.
	Routine Optimization – Concentration and Frequency
	Applicant asserts that “routine optimization” has not been established based on Chapman.  The examiner counters that MPEP 2144.05 II.A sets forth that:  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

  The examiner set forth that:
Chapman teach treating von Willebrand Disease (VWD) comprising administering recombinant von Willebrand Factor (rVWF), in routinely optimizable dosage and frequency overlapping that instantly claimed (including in a range from 40 IU/kg to about 100 IU/kg, see e.g. abstract in Chapman, overlapping that of 40 IU/kg to 80 IU/kg instantly claimed) [ ].

Thus, the examiner established that Chapman in his earlier work provided concentration amounts that overlap that instantly claimed, to which applicant has not set forth some criticality of some specific concentration versus other concentrations not taught or suggested by Chapman.  
	As for frequency, likewise, frequency of administration is equally deemed a routinely optimizable parameter, once any administration (e.g. single dose or frequency) has established positive results.  Here, likewise, applicant has also not established that the claimed frequency of twice-weekly (or more based on the new claims) achieves something more than once weekly or more than twice-weekly, to slow bleeding risk.  PHOSITA would understand from Chapman that prophylactic treatment of any concentration at any frequency would reduce the risk of any type of bleeding anywhere – including GI bleeding - as that is the known effect of administering rVWF.  Further this effect would be expected by PHOSITA whether for spontaneous or phophylactic treatment.
	Therefore, it remains prima facie obvious to administer any amount (concentration) at any time (frequency) to treat active or prophylactic treat (as here), a known bleeding disorder.  Applicant has not provided any test data that the concentration or frequency claimed here using a known agent to treat (prophylactic) a known bleeding disorder resulted in a critical finding of either parameter, e.g. secondary considerations of unexpected results versus valid controls (e.g. against other concentrations or frequency).  Without such date/evidence, the prima facie case of obviousness is maintained.
	

Double Patenting – Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-15, 18, 20, 23-24, and 57-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,632,176 (Chapman). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Chapman teach treating von Willebrand Disease (VWD) comprising administering recombinant von Willebrand Factor (rVWF), in routinely optimizable dosage and frequency overlapping that instantly claimed (including in a range from 40 IU/kg to about 100 IU/kg, see e.g. abstract in Chapman, overlapping that of 40 IU/kg to 80 IU/kg instantly claimed), which would have been prima facie obvious to select absent some showing of secondary considerations of unexpected results based on a specific protocol carried out against valid controls.
Thus, the claimed invention is found prima facie obvious over Chapman et al.
Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully weighted but are not yet found persuasive, for the reasons of record.  While applicant has amended the claims to be directed to bleeding episodes not brought on by trauma, whether the prior art of record expressly teaches or suggests or not non-trauma based bleeding episodes does not presently change the disposition as the state of the art was well versed in the need for equal type treatments for those with spontaneous bleeding disorders not brought on by trauma – which are equally well known (e.g. nose bleeds without cause).  For these reasons, this amendment and arguments thereto are not deemed to change the current disposition and rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654